Citation Nr: 0114721	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-10 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 

2.  Entitlement to an increased rating for chronic low back 
pain with retrolisthesis L5-S1, currently rated as 40 percent 
disabling. 

3.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1989 to 
December 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  Through his attorney, the 
veteran entered notice of disagreement with this decision in 
March 2000; the RO issued a statement of the case in April 
2000; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in May 2000. 

The Board notes that, at a December 1999 VA audiological 
examination, the veteran complained of tinnitus in both ears, 
and reported a history of excessive noise exposure during 
military service.  However, it does not appear from the 
record that the veteran, or his attorney on his behalf, has 
filed a claim for service connection for tinnitus.  If the 
veteran desires to file a claim for service connection for 
tinnitus, he needs to apply in writing.  See 38 C.F.R. 
§§ 3.1(p), 3.151(a) (2000).  

The issues of entitlement to an increased rating for chronic 
low back pain with retrolisthesis L5-S1 and entitlement to a 
TDIU are addressed below in the REMAND portion of this 
decision. 


FINDINGS OF FACT

1.  The RO has obtained all the necessary evidence for a 
disposition of the veteran's claim for an increased 
(compensable) rating for bilateral hearing loss, and no 
further development is necessary to comply with the Veterans 
Claims Assistance Act of 2000.

2.  A VA audiology examination showed that the veteran 
currently has an average 44 decibel loss in the right ear for 
the 1,000 to 4,000 Hertz ranges, and an average 15 decibel 
loss in the left ear for these ranges, with controlled speech 
recognition test (Maryland CNC) scores of 96 percent in the 
right ear and 100 percent in the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
veteran's case, with regard to the issue of entitlement to a 
compensable rating for bilateral hearing loss, the 
requirements of the Veterans Claims Assistance Act of 2000 
have been met.  In this regard, the Board notes that the 
veteran has been afforded a VA audiological examination in 
December 1999.  The Board finds that the RO has obtained, or 
made reasonable efforts to obtain, all treatment records 
which might be relevant to the veteran's claim, and the 
veteran has not identified any additional treatment records 
which have not been obtained.  Accordingly, with regard to 
the issue of entitlement to a compensable rating for 
bilateral hearing loss, the Board is satisfied that all 
necessary evidence to reach a conclusion with regard to this 
question has been obtained and that no further assistance to 
the veteran in acquiring medical evidence is required by the 
new statute.  The veteran's medical history and current 
clinical manifestations have been reviewed in the context of 
applicable regulations. 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85.  Audiological examinations are 
conducted using the controlled speech discrimination tests 
(Maryland CNC) together with the results of a puretone 
audiometry test.  Table VI is used to determine a Roman 
numeral designation (levels I through XI) of impaired 
efficiency for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and 
the puretone threshold average decibel loss (vertical 
columns).  The Roman numeral designation is located at the 
point where the percentage of speech discrimination and 
puretone threshold average intersect.  The percentage rating 
is found from Table VII (in 38 C.F.R. § 4.85) by intersecting 
the horizontal row appropriate for the Roman numeral 
designation for the ear having the better hearing and the 
vertical column appropriate to the Roman numeral designation 
level for the ear having the poorer hearing.  See 38 C.F.R. 
§§ 4.85, Diagnostic Code 6100.  

In this veteran's case, service connection was established 
for bilateral sensorineural hearing loss, with a 
noncompensable (zero percent) rating assigned effective from 
December 1990.  In September 1999, through his attorney, the 
veteran entered a claim for increased (compensable) rating 
for bilateral hearing loss, contending generally that "this 
condition has become more severe."  

A March 1999 VA audiological examination report reflects that 
the speech recognition scores were 100 percent in the right 
ear and 100 percent in the left ear.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
5
0
55
70
32.5
LEFT
0
0
0
30
7.5

A December 1999 VA audiological examination report reflects 
the veteran's complaints of bilateral hearing loss.  Speech 
recognition scores were 96 percent in the right ear and 100 
percent in the left ear.  Puretone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
5
15
75
80
44
LEFT
5
5
10
40
15

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
and Table VII to the veteran's examination results show that 
his bilateral hearing loss disability warrants a 
noncompensable rating.  Findings from the VA audiological 
evaluation performed in December 1999 yield a numerical 
designation of I for the right ear (between 42 and 49 average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination), and a numerical designation 
of I for the left ear (between 0 and 41 average puretone 
decibel hearing loss, with between 92 and 100 percent speech 
discrimination).  Entering the category designations of I for 
each ear into Table VII produces a disability percentage 
rating of zero percent.  38 C.F.R. § 4.85, Diagnostic Code 
6100. 

In rating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Here, the mechanical 
application of the rating schedule to audiological testing 
results most favorable to the veteran clearly establishes a 
noncompensable (zero percent) disability rating for service-
connected bilateral hearing loss disability.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1) (2000).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected bilateral hearing loss has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for bilateral hearing loss disability.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)). 


ORDER

A compensable rating for bilateral hearing loss is denied.  


REMAND

I.  Increased Rating for Low Back Disability

The record reflects that, when the veteran showed up for a  
VA compensation examination of his service-connected back 
disability which had been scheduled pursuant to his current 
claim on appeal for increased rating, he did not undergo the 
examination because he felt that the doctor was prejudiced 
against him.  The record reflects that a VA compensation of 
the back was rescheduled, but the veteran failed to report 
for the rescheduled examination.  The veteran has not offered 
in the record any explanation for his failure to appear for 
this examination.  

The most recent VA examination of the back of record is dated 
in May 1996, which was conducted prior to the current claim 
for an increase.  Neither the VA outpatient treatment records 
nor the VA hospital discharge summary which were added to the 
record in connection with the current claim include relevant 
complaints or clinical findings pertaining to the current 
state of the veteran's service-connected back disability.  
The Board finds that the evidence of record at this time is 
not sufficient to establish or confirm the increased rating 
sought by the veteran.  The issue at hand is increased rating 
beyond 40 percent for service-connected chronic low back pain 
with retrolisthesis L5-S1.  As indicated, where an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco, 7 
Vet. App. at 58. 

Upon Remand, the veteran will be given another opportunity to 
report for a VA compensation examination, which will include 
examination of his service-connected back disability.  The 
veteran is advised that if, without good cause, he fails to 
report for the VA examination to be scheduled on Remand, 
which will include examination of the back disability, 
because this is a claim for increase, his claim for increased 
rating (in excess of 40 percent) for service-connected 
chronic low back pain with retrolisthesis L5-S1 "shall be 
denied."   38 C.F.R. § 3.655 (2000). 


II.  TDIU

The veteran now claims that he is unable to secure or 
maintain employment because of his service-connected 
disabilities, primarily his service-connected back 
disability.  Therefore, he has requested a TDIU.  Effective 
from April 1996, the veteran was awarded a non-service-
connected pension based on the finding that the veteran was 
unable to secure and follow a substantially gainful 
occupation due to service-connected as well as non-service-
connected disabilities.  Pursuant to that claim for non-
service-connected pension, the veteran reported that he was 
unable to work due to his service-connected back disabilities 
and hearing loss, and his non-service-connected disability of 
diabetes mellitus. 

The veteran's service-connected disabilities are chronic low 
back pain with retrolisthesis L5-S1, rated as 40 percent 
disabling, and bilateral hearing loss disability, rated as 
noncompensably (zero percent) disabling.  His combined 
service-connected disability rating is 40 percent.  

The record reflects that the veteran's non-service-connected 
diagnosed disabilities have included insulin dependent 
diabetes mellitus, with diabetic ketoacidosis, substance 
abuse (including cocaine abuse), arthritis/chondromalacia 
patella of the knees (requiring the use of a knee brace), 
arthritis of the right ankle, and malformation of T11 and T12 
vertebrae with absent posterior elements.  The veteran was 
hospitalized and treated in June 1999 for diabetic 
ketoacidosis.  The veteran has also reported complaints of 
black stools, possible sleep apnea, depression, anxiety, 
suicidal ideations, drug and alcohol dependency, right 
shoulder pain, and tinnitus, which have not been related to a 
service-connected disability.   

A November 1993 VA domiciliary care treatment entry reflects 
that the veteran reported he had a G.E.D., had last been 
employed at a furniture store, and was fired because of too 
many personal phone calls.  In December 1993, the veteran 
reported that he had worked as a warehouse worker, clerk, 
dishwasher, and prep cook, had a long-term interest in 
security work, but was interested in a supply-related 
occupation, and that jobs lasted about 2 years on average, 
partly because he had been able to hide addiction on the job.  
In December 1993, a VA vocational intake examination included 
the opinion that the veteran's employment prognosis was fair, 
but retaining employment was guarded with substantial changes 
in the veteran's addiction.  In his application for TDIU in 
September 1999, the veteran did not list the name of any 
employer for the previous 5 years, although he wrote that he 
last worked full time in 1996.  He wrote that he had finished 
3 years of high school and had a G.E.D., with no other 
education, that he became too disabled to work in 1992, and 
that he left his last job because of his back disability.  

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2000).  A total disability rating may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2000).  A TDIU rating may be granted even though the 
disability rating does not meet the schedular criteria if the 
veteran's disabilities, in light of his education and 
occupational background, preclude him from securing and 
following a substantially gainful occupation.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or the impairment caused by any non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGC 75-91, 57 Fed.Reg. 2317 (1992).  The 
issue is whether the veteran's service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  See Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a TDIU rating, the record must reflect 
some factor which takes this case outside the norm.  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's service-connected disabilities 
do not prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  In Friscia, 7 Vet. App. at 297, the 
United States Court of Appeals for Veterans Claims (Court) 
specifically stated that VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
as to what effect service-connected disability has on a 
veteran's ability to work.  In this veteran's case, the 
evidence does not include a medical opinion as to whether, 
due solely to the veteran's service-connected disabilities, 
the veteran is unable to obtain or maintain employment, and 
the evidence does not otherwise distinguish impairment due to 
service-connected disabilities from impairment due to non-
service-connected disabilities, including diabetes mellitus 
and substance abuse.

Specifically, upon examination on Remand, the VA examiner 
should review the claims file, and offer pertinent opinions 
as to the degree of disability attributable to service-
connected disabilities, and whether the veteran is 
unemployable solely due to service-connected disabilities.  
As part of the history, the examiner should elicit from the 
veteran a complete industrial history, which includes 
specific information as to when the veteran last worked and 
the circumstances surrounding his terminations of employment.  
As indicated, with regard to any TDIU opinion, consideration 
should be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to age or the impairment caused by any 
non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  

Therefore, the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received, and that he furnish 
signed authorizations for release to VA 
of private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
low back disability (chronic low back 
pain with retrolisthesis L5-S1), and to 
determine whether the veteran's service-
connected disabilities render him unable 
to obtain or maintain gainful employment.  
The claims folder and a copy of this 
remand must be made available to, and 
should be thoroughly reviewed by, the VA 
examiner, and the examiner should 
indicate in the report that the claims 
file has been reviewed.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be conducted.  

The examiner should be specifically 
requested to render a current diagnosis, 
and to identify any objective evidence of 
functional loss of the veteran's low back 
disability, including loss of motion, due 
to pain, weakened movement, subluxation 
or lateral instability, excess 
fatigability, or incoordination.  The 
examiner should also express opinions 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
examiner should so state.  Additionally, 
the examiner should indicate in the 
report of clinical findings whether the 
veteran's low back disability is 
manifested by any of the following: 
pronounced intervertebral disc syndrome, 
persistent symptoms compatible with 
sciatic neuropathy, characteristic pain 
and demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to site of diseased 
disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2000). 

The examiner should offer an opinion as 
to the impact of the veteran's service-
connected disabilities (of the low back 
and hearing loss) on his ability to 
obtain and maintain substantially gainful 
employment, in light of the veteran's 
recorded medical, educational, and 
vocational history.  The examiner should 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected disabilities alone 
render him unable to obtain or maintain 
substantially gainful employment.  The 
examiner should express opinions as to 
the degree of interference with ordinary 
activities, including the ability to 
obtain and maintain gainful employment, 
caused solely by the veteran's service-
connected disabilities, as distinguished 
from his non-service-connected disorders, 
without regard to the age of the veteran.  
The examiner should provide a complete 
rationale for all conclusions and 
opinions.

3.  The RO should then review the 
examination report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998) (a remand 
by the Board confers upon a claimant, as 
a matter of law, the right to compliance 
with remand orders).  

4.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
provisions of the recently enacted 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

5.  Following the completion of the 
foregoing, the RO should readjudicate the 
issues of entitlement to an increased 
rating for chronic low back pain with 
retrolisthesis L5-S1 and entitlement to a 
TDIU.  If any benefit sought on appeal 
remains denied, the RO should furnish the 
veteran and his attorney with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this REMAND is to assist the veteran in the 
development of his claims.  The Board intimates no opinion, 
either factual or legal, as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



